Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 1 of 8 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Ray Ballister, Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
        Attorneys for Plaintiff
 
 
                             UNITED STATES DISTRICT COURT

                               CENTRAL DISTRICT OF CALIFORNIA


          Nehemiah Kong,                         Case No.

                  Plaintiff,
                                              Complaint For Damages And
            v.                                   Injunctive Relief For Violations
                                              Of: American’s With Disabilities
          William D. McClain, in individual      Act; Unruh Civil Rights Act
       and representative capacity as
          trustee of The McClain Trust dated
       August 21, 1991;
          Louise A. McClain, in individual
       and representative capacity as
          trustee of The McClain Trust dated
       August 21, 1991;
          Kammarie Lyn McClain; and Does
       1-10,
               Defendants.

           Plaintiff Nehemiah Kong complains of William D. McClain, in
   individual and representative capacity as trustee of The McClain Trust dated
   August 21, 1991; Louise A. McClain, in individual and representative capacity
   as trustee of The McClain Trust dated August 21, 1991; Kammarie Lyn
   McClain; and Does 1-10 (“Defendants”), and alleges as follows:



                                            
                                             
      Complaint
      
Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 2 of 8 Page ID #:2
      

        PARTIES:
        1. Plaintiff is a California resident with physical disabilities. He is a
    paraplegic who suffers from Polio. He uses a wheelchair for mobility. He has a
    specially equipped van with a ramp that deploys out of the passenger side of
    his van.
        2. Defendant William D. McClain, in individual and representative
    capacity as trustee of The McClain Trust dated August 21, 1991, owned the
    real property located at or about 817 N. Harbor Blvd., Fullerton, California, in
    February 2019.
       3. Defendant Louise A. McClain, in individual and representative capacity
   as trustee of The McClain Trust dated August 21, 1991, owned the real
   property located at or about 817 N. Harbor Blvd., Fullerton, California, in
   February 2019.
       4. Defendant William D. McClain, in individual and representative
   capacity as trustee of The McClain Trust dated August 21, 1991, owns the real
   property located at or about 817 N. Harbor Blvd., Fullerton, California,
   currently.
       5. Defendant Louise A. McClain, in individual and representative capacity
   as trustee of The McClain Trust dated August 21, 1991, owns the real property
   located at or about 817 N. Harbor Blvd., Fullerton, California, currently.
       6. Defendant Kammarie Lyn McClain owned McClain's Coffeehouse
   located at or about 817 N. Harbor Blvd., Fullerton, California, in February
   2019.
       7. Defendant Kammarie Lyn McClain owns McClain's Coffeehouse
   (“Coffee Shop”) located at or about 817 N. Harbor Blvd., Fullerton, California,
   currently.
       8. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their


                                             
                                              
      Complaint
      
Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 3 of 8 Page ID #:3
      

    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
       JURISDICTION & VENUE:
       9. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       10.Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights
   Act, which act expressly incorporates the Americans with Disabilities Act.
       11.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       12.Plaintiff went to the Coffee Shop in February 2019 with the intention to
   avail himself of its goods or services and to assess the business for compliance
   with the disability access laws.
       13.The Coffee Shop is a facility open to the public, a place of public
   accommodation, and a business establishment.
       14.Parking spaces are one of the facilities, privileges, and advantages


                                                
                                                 
      Complaint
      
Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 4 of 8 Page ID #:4
      

    offered by Defendants to patrons of the Coffee Shop.
        15.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
    provide accessible parking in conformance with the ADA Standards.1
        16.Currently, the defendants do not provide accessible parking in
    conformance with the ADA Standards.
        17.Plaintiff personally encountered this barrier.
        18.By failing to provide accessible parking, the defendants denied the
    plaintiff full and equal access.
        19.The lack of safe and accessible parking created difficulty and discomfort
   for the Plaintiff.
       20.Paths of travel are another one of the facilities, privileges, and
   advantages offered by Defendants to patrons of the Coffee Shop.
       21.Meanwhile, and even though the plaintiff did not confront the barrier,
   the paths of travel to the entrance of the Bar do not comply with the ADA
   Standards and, therefore, are not accessible.2
       22.The Coffee Shop has a sales counter where it handles its transactions
   with customers.
       23.The defendants do not provide accessible sales counters in
   conformance with the ADA Standards.
       24.Restrooms are one of the facilities, privileges, and advantages offered
   by Defendants to patrons of the Coffee Shop.
       25.The defendants do not provide an accessible restroom in conformance
   with the ADA Standards.3
   
      
        )RUH[DPSOHWKHUHDUHXQODZIXOVORSHVLQWKHH[LVWLQJSDUNLQJ2QLQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHU
   LVVXHV ZLWK WKH SDUNLQJ WKDW UHQGHU LW QRQFRPSOLDQW 7KRVH LVVXHV ZLOO EH IOHVKHG RXW LQ GLVFRYHU\ DQG
      LQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\FRPSOLDQWSDUNLQJSURYLGHG
   
        )RUH[DPSOHWKHUDPSOHDGLQJWRWKHHQWUDQFHRIWKH&RIIHH6KRSKDVDVORSHWKDWH[FHHGVWKDWDOORZHGE\
      ODZ2QLQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHULVVXHVZLWKWKHSDWKVRIWUDYHOWKDWUHQGHULWQRQFRPSOLDQW
   7KRVHLVVXHVZLOOEHIOHVKHGRXWLQGLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHIXOO\FRPSOLDQW
      SDWKVRIWUDYHOSURYLGHG
   
        )RUH[DPSOHWKHUHVWURRPPLUURULVPRXQWHGRQWKHZDOOVRWKDWLWVERWWRPHGJHLVPRUHWKDQLQFKHV
      DERYHWKHILQLVKIORRU2QLQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHULVVXHVZLWKWKHUHVWURRPWKDWUHQGHULWQRQ


                                                                
                                                                 
      Complaint
      
Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 5 of 8 Page ID #:5
      

        26.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        27.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
       28.Plaintiff will return to the Coffee Shop to avail himself of goods or
   services and to determine compliance with the disability access laws once it is
   represented to him that the Coffee Shop and its facilities are accessible.
   Plaintiff is currently deterred from doing so because of his knowledge of the
   existing barriers and his uncertainty about the existence of yet other barriers
   on the site. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       29.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   
      FRPSOLDQW7KRVHLVVXHVZLOOEHIOHVKHGRXWLQGLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHDIXOO\
   FRPSOLDQWUHVWURRP
      


                                                           
                                                            
      Complaint
      
Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 6 of 8 Page ID #:6
      

    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        30.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        31.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
   § 12182(a). Discrimination is defined, inter alia, as follows:
             a. A failure to make reasonable modifications in policies, practices,
                or procedures, when such modifications are necessary to afford
                goods,    services,    facilities,   privileges,    advantages,   or
                accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADA Standards.
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).


                                              
                                               
      Complaint
      
Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 7 of 8 Page ID #:7
      

        32.When a business provides parking for its customers, it must provide
    accessible parking in compliance with the ADA Standards.
        33.Here, the lack of accessible parking is a violation of the law.
        34.When a business provides paths of travel for its customers, it must
    provide accessible paths of travel in compliance with the ADA Standards.
        35.Here, the lack of accessible paths of travel is a violation of the law.
        36.When a business provides facilities such as a restroom, it must provide
    an accessible restroom in compliance with the ADA Standards.
        37.Here, no such accessible restroom has been provided in violation of the
   ADA.
       38.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       39.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       40.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       41.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.


                                                
                                                 
      Complaint
      
Case 8:19-cv-00448-AG-KES Document 1 Filed 03/07/19 Page 8 of 8 Page ID #:8
      

    Civ. Code §51(b).
        42.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        43.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       
             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.
           3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
   Dated: March 4, 2019                 CENTER FOR DISABILITY ACCESS

                                           By:

                                        ____________________________________

                                              Chris Carson, Esq.
                                                 Attorney for plaintiff


                                                 
                                                  
      Complaint
      
